IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GREGORY L. WILSON,                       : No. 406 WAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.